DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 12/21/21 is acknowledged.

Allowable Subject Matter
Claims 17-36 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 17-20, there is no teaching or suggestion in the art of record disclosing a method comprising the steps of forming a fin structure as in accordance with claim 17 in combination with a step of forming a recess that recedes the first semiconductor strip, a bottom surface of the recess extending downwardly below the first semiconductor strip and forming an auxiliary buffer layer and a source/drain structure as in accordance with claim 17, followed by a step of releasing the first semiconductor strip by removing a buffer strip adjacent to the first semiconductor strip and forming a gate structure surrounding the first semiconductor strip.  Therefore, independent claim 17 is deemed allowable along with its dependent claims 18-20.

Regarding claims 21-30, there is no teaching or suggestion in the art of record disclosing a method comprising the steps of forming a stack of layers, a gate structure and source/drain regions as in accordance with claim 21 in combination with a step of forming a first buffer layer separating the source/drain structure from the second semiconductor layer.  Therefore, independent claim 21 is deemed allowable along with its dependent claims 22-30.
Regarding claims 31-36, there is no teaching or suggestion in the art of record disclosing a method comprising the steps of forming a stack of layers with a recess therein and a gate structure as in accordance with claim 31 in combination with the steps of forming a first buffer layer in the recess and covering the second semiconductor layer and forming a source/drain structure in the recess and over the first buffer layer, the source/drain structure in contact with the edge surface of the first semiconductor layer.  Therefore, independent claim 31 is deemed allowable along with its dependent claims 32-36.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        3/25/22